(Meekins v. Tatem, 79 N.C. 546; Paschal v. Bullock, 80 N.C. 8; Bank v.Its Creditors, ibid., 9; Mott v. Ramsay, 90 N.C. 29; Pleasants v. R. R.,95 N.C. 195; cited and approved.)
The point on which the case goes off in this Court renders it unnecessary to state the facts.
It does not appear from the record that any exception was taken to the rulings of the court, nor are errors assigned either in terms or by reasonable implication.
There is nothing in the record that shows the slightest dissatisfaction on the part of the appellants, except simply the fact that they took the appeal.
It is the well settled rule applicable in such cases, that the judgment must be affirmed. Meekins v. Tatem, 79 N.C. 546; Paschal v. Bullock,80 N.C. 8; Bank v. Creditors, ibid., 9; Mott v. Ramsay, 90 N.C. 29;Pleasants v. R. R., 95 N.C. 195.
The judgment must therefore be affirmed.
No error. Affirmed.